NO. 07-02-0356-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL C

                                 DECEMBER 10, 2002
                           ______________________________

                                    ESAU RODRIGUEZ,

                                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,

                                                 Appellee
                         _________________________________

           FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

             NO. CR99K-099; HON. DAVID WESLEY GULLEY, PRESIDING
                       _______________________________

Before QUINN, REAVIS and JOHNSON, JJ.

                             ON ABATEMENT AND REMAND

       Appellant Esau Rodriguez appeals from a judgment convicting him of attempted

sexual assault. The clerk’s record is due in this cause, and an extension of the applicable

deadline was sought. To justify the extension, the district clerk represented that appellant

has failed to 1) file a written designation for the clerk’s record, 2) file a written designation

for the reporter’s record and 3) pay or make arrangements to pay for the record. This is

the second request filed by the district clerk. The first request was based on the same
reasons that are before us now. Nothing of record appears showing the appellant is

indigent and entitled to a free record.

       Accordingly, we now abate this appeal and remand the cause to the 222nd District

Court of Deaf Smith County (trial court) for further proceedings. Upon remand, the trial

court shall immediately cause notice of a hearing to be given and, thereafter, conduct a

hearing to determine the following:

   1. whether appellant desires to prosecute the appeal;

   2. whether appellant is indigent; and,

   3. whether the appellant is entitled to a free appellate record due to his indigency.

The trial court shall cause the hearing to be transcribed. So too shall it 1) execute findings

of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed

a supplemental clerk’s record containing the findings of fact and conclusions of law and

all orders it may issue as a result of its hearing on this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall then file the supplemental

record with the clerk of this court on or before January 10, 2003. Should further time be

needed by the trial court to perform these tasks, then same must be requested before

January 10, 2003.

    It is so ordered.

                                                    Per Curiam



Do not publish.


                                              2
3